DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/02/2022; 4/29/2022; 9/17/2021; 4/08/2021; 2/01/2021; 12/28/2020; 9/02/2020; 08/24/2020; 06/26/2020; 05/12/2020; 05/04/2020; 02/12/2020 has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase " wherein the light output surface is included in the upper surface of the semiconductor laminate portion” in claim 1 is a relative phrase which renders the claim indefinite. The phrase " wherein the light output surface is included in the upper surface of the semiconductor laminate portion” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The claim, in light of the specification, is unclear as to which light output surface the applicant is referring to . For the sake of compact
prosecution the phrase cannot be interpreted by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takiguci (US Patent Number 2016/0380405 A).
Takiguchi teaches, as claimed in claim 1, a light-emitting device comprising:  a semiconductor light-emitting device (e1-e2) having a light output surface (8) and outputting light (LB): in a direction inclined with respect to a normal direction of the light output surface1; and a reflection type spatial light modulator (SLM) having a light input/output surface (24) arranged so as : to be partially face the light output surface (8), the reflection type spatial light modulator modulating at least one of a phase and an intensity of the light from the semiconductor light-emitting device inputted through the light input/output surface (24) and outputting the modulated light from the light input/output surface (¶ 0038), wherein the semiconductor light-emitting device comprises: a semiconductor substrate (1) having a main surface and a back surface opposing the main surface2; a semiconductor laminate portion (2-7) including an active layer (4), a phase modulation layer (6), an upper surface (2), and a lower surface (7), the upper surface and the lower surface arranged to sandwich the active layer and the phase modulation layer, the semiconductor laminate portion arranged on the main surface  of the semiconductor substrate such that the lower surface faces the main surface3 first electrode (E1) provided on the upper surface of the semiconductor laminate portion; and a second electrode (E2) provided on the back surface of the semiconductor substrate,  wherein the light output surface is included in the upper surface of the semiconductor laminate portion (2-8) or the back surface of the semiconductor substrate, wherein the phase modulation layer (6) includes a base layer  (6A) having a predetermined refractive index and a plurality of modified refractive index regions (6B) having a refractive index  different from the refractive index of the base layer (¶0064), and | wherein an area of the light output surface of the semiconductor light-emitting device is smaller than an area of the light input/output surface of the spatial light modulation4. 
Takiguchi  teaches, as claimed in claim 4, wherein  the light input/output surface includes a first region (R1) facing the semiconductor light emitting device and a second region (R2) arranged at a position different from the first region, and relative positions of the spatial light modulator and the semiconductor light-emitting device are set such that the light from the semiconductor light-emitting device is inputted into the  spatial light modulator through the first region and the modulated light is outputted from the second region to an outside of the semiconductor light-emitting device5.

    PNG
    media_image1.png
    497
    716
    media_image1.png
    Greyscale


Takiguchi teaches, as claimed in claim 8, further comprising a light-transmissive support substrate (90) provided between the semiconductor light-emitting device (LDC) and the spatial light modulator (SLM) and configured to fix the semiconductor light-emitting device to the spatial light modulator.
Takiguchi teaches, as claimed in claim 9, support substrate includes a wiring configured to supply a current to an electrode closer to the spatial light modulator between the first electrode and the second electrode (¶0058).
Takiguchi teaches, as claimed in claim 10, |a planar shape, defined on a plane perpendicular to the normal direction, of an electrode (E3) closer to the spatial light modulator between the first electrode (E1) and the second electrode (E2) is any of  a lattice shape, a stripe shape, a concentric shape, a radial shape, and a comb 6.
Takiguchi teaches, as claimed in claim 11, |a planar shape, defined on a plane perpendicular to the normal direction, of an electrode (E3) closer to the spatial light modulator between the first electrode (E1) and the second electrode (E2) is any of  a lattice shape, a stripe shape, a concentric shape, a radial shape, and a comb 7.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takiguci (US Patent Number 2016/0380405 A) in view of  Noda (US Patent Publication Number 2016/0261093 A1).
Takiguchi fails to teach, as claimed in claim 2, wherein in a state where a virtual square lattice is set on a design surface of the phase modulation layer perpendicular to the normal direction, each of the plurality of modified refractive index regions is arranged such that a gravity center is separated from a corresponding lattice point of the virtual square lattice by a predetermined distance and a vector from the corresponding lattice point toward the gravity center has a predetermined rotation angle around the corresponding lattice point. In a related art, Noda teaches wherein in a state where a virtual square lattice is set on a design surface of the phase modulation layer perpendicular to the normal direction (Fig 1a and 1B), each of the plurality of modified refractive index regions is arranged such that a gravity center is separated from a corresponding lattice point of the virtual square lattice by a predetermined distance and a vector  (¶ 0028 and 0030) from the corresponding lattice point toward the gravity center has a predetermined rotation angle around the corresponding lattice point.
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the light emitting device, as claimed by Takiguchi, with the phase modulation array, as taught by Noda, for the purpose of providing a two-dimensional photonic crystal surface emitting laser that can emit an inclined beam at a larger inclination angle with a smaller loss in light (¶ 0011).
Takiguchi fails to teach, as claimed in claim 3, wherein in a state where a virtual square lattice is set on a design surface of the phase modulation layer perpendicular to the normal direction, each of the plurality of modified refractive index regions is arranged such that a gravity center is linear on a straight line having a predetermined length with a corresponding lattice point of the virtual square lattice as a midpoint in accordance with a predetermined phase angle. In a related art Noda, teaches wherein in a state where a virtual square lattice is set on a design surface of the phase modulation layer perpendicular to the normal direction (fig 1a and 1B),, each of the plurality of modified refractive index regions is arranged such that a gravity center is linear on a straight line having a predetermined length with a corresponding lattice point of the virtual square lattice as a midpoint in accordance with a predetermined phase angle (¶ 0028 and 0030).
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the light emitting device, as claimed by Takiguchi, with the phase modulation array, as taught by Noda, for the purpose of providing a two-dimensional photonic crystal surface emitting laser that can emit an inclined beam at a larger inclination angle with a smaller loss in light (¶ 0011).
Allowable Subject Matter
Claims 5-7, 9, 11, 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Although prior art teaches a light emitting device comprising:  a semiconductor light-emitting device having a light output surface and outputting light: in a direction inclined with respect to a normal direction of the light output surface, prior art fails to simultaneously teach wherein the semiconductor light-emitting device includes a first portion extending from the upper surface of the semiconductor laminate portion to the back surface of the semiconductor substrate and having the light output surface and a second portion extending from the upper surface of the semiconductor laminate portion to the back surface of the semiconductor substrate and arranged at a position different from the first portion along the upper surface of the semiconductor laminate portion, the first electrode is provided on an upper surface of the first portion, which constitutes a part of the upper surface of the semiconductor laminate portion, and the second electrode is provided on a back surface of the first portion, which constitutes a part of the back surface of the semiconductor substrate, and relative positions of the semiconductor light-emitting device and the spatial light  modulator are set such that the light, modulated after being inputted from the light output surface of the first portion to the light input/output surface of the spatial light modulator, passes through  the second portion, as claimed in claim 5.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOURNEY F SUMLAR whose telephone number is (571)270-0656. The examiner can normally be reached M-F 8-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOURNEY F. SUMLAR
Examiner
Art Unit 2872
04 June 2022



/CHRISTOPHER STANFORD/            Primary Examiner, Art Unit 2872                                                                                                                                                                                            


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1  The Light LB is inclined in Fig. 3
        2 Top of the surface is the main and the bottom of the surface is the back
        3 Both surfaces 7 and 1 face each other in the light direction 
        4 LB which is a single beam going into the SLM is smaller than the image coming from the SLM which froms an Image of an A in Fig.1 
        5 R1 is where the beam enters and once reflected the bema leaves at R2
        6  E3 has a stripe shape
        7  E3 has a stripe shape